Citation Nr: 0017214	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO. 99-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975.  

This appeal arose from a December 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim for an 
increased evaluation for PTSD.  


REMAND

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

The Board granted Service connection for PTSD in March 1992.  
The RO then assigned a 30 percent evaluation.  

The VA examined the veteran in October 1998.  The impression 
was that the veteran reported a history consistent with PTSD, 
dysthymia, and a history of major depression and 
polysubstance abuse.  He had a long-standing history of 
interpersonal difficulties, which interfere with his social 
and occupational functioning.  A MMPI was recommended to help 
differentiate what contribution pathology had on the 
veteran's impaired social and occupational functioning.  The 
assessments were chronic mild PTSD; dysthymia; history of 
major depression and polysubstance abuse; narcissistic 
traits; and suspect personality disorder.

In November 1998 the veteran was referred to a private 
counselor after experiencing difficulty with his academic 
program at the community college he attended.  His 
psychological symptoms and problems included depression, 
anxiety, irritability, explosiveness, intrusive thoughts, 
flashbacks, hallucinations, psychic numbing, sleep 
disturbance, nightmares, war related dreams, hypervigilence, 
hyper alertness, paranoid delusional system, and obsessive 
thought processes.  The symptoms associated with depression 
include sleep disorder, anthedonia, survivor guilt, 
diminished energy, physical, emotional and mental, difficulty 
in concentration, appetite disturbances and suicide 
ideations, with no plans or gestures.  The examiner stated 
that the veteran's symptoms were severe and chronic and were 
creating difficulty in his ability to function at a previous 
level at work, school and home.  

The diagnoses were PTSD and major depression.  His current 
Global Assessment of Functioning score (GAF) was 20-30; 75 at 
best.  See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 44-47 (4th Ed. 1994) 
(DSM-IV).  GAF scores are intended to be the clinician's 
judgment of the individual's overall level of functioning due 
to psychological factors, and are not to consider "physical 
(or environmental) limitations."  Id.

As the above evidence demonstrates the veteran has several 
psychiatric disabilities.  However, he is only service 
connected for PTSD.  The VA examiner has not distinguished 
the PTSD symptoms from the symptoms associated with the other 
psychiatric disabilities (dysthymia, narcissistic traits and 
suspect personality disorder).  The VA examiner has not 
provided a GAF score based only on the veteran's PTSD.  
Although the private examiner has distinguished the major 
depression symptoms, he has failed to indicate whether the 
GAF score provided was in reference to the PTSD or the major 
depression or both.

We note that decisions of the Board must be based on all of 
the evidence available.  Gilbert v. Derwinski, 1 Vet. App. 78 
(1990).  The duty to assist includes the duty to request 
information, which may be pertinent to the claim, and to 
develop pertinent facts by conducting a thorough medical 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Furthermore, in general, an adequate examination requires 
that a disability be viewed in relation to its whole history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  To ensure 
full compliance with due process requirements and the VA's 
duty to assist, the case is REMANDED to RO for the following 
development:

1.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the current 
nature and extent of severity of PTSD.  
Any indicated special studies should be 
conducted, including but no limited to a 
MMPI.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
their examination and the examiner must 
annotate the examination report in this 
regard.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  During the 
course of the examination, the examiner 
should identify all of the symptoms or 
manifestation of PTSD

Following evaluation, the examiner should 
provide a numerical score on the GAF 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD only and not the other 
psychiatric disabilities.  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.

If the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Any 
opinions expressed by the examiner must 
be accomplished by a complete rationale.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 30 percent for 
PTSD.  If the benefits requested are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

